Citation Nr: 1136318	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  04-39 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from October 1962 to October 1964.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for entitlement to a compensable rating for asbestosis.    

The issue of an increased rating for asbestosis was initially before the Board in November 2007, at which time it remanded the issue currently on appeal for further evidentiary development.  It again returned to the Board in June 2009, at which time it denied the Veteran's claim for a compensable disability rating for asbestosis.  

The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated February 4, 2011, the Court found that it was not clearly erroneous when the Board failed to obtain the Veteran's medical records from the Social Security Administration (SSA) as the evidence of record showed that the SSA medical records were irrelevant to the increased rating claim pertaining to asbestosis that was on appeal.  The Court also found that the Board's determination that a referral for extra-schedular consideration under 38 C.F.R. § 3.321 (2010) was not warranted was not clearly erroneous.  

However, the Court determined that the Board's failure to adjudicate an informal claim for entitlement to a TDIU was clearly erroneous.  In this regard, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, an October 2000 statement from a private physician indicated that the Veteran had a history of asbestosis and asbestos pleural disease and was quite symptomatic.  The physician indicated that the Veteran's symptoms prevented him from being able to maintain stable employment.  The Court stated that the RO failed to consider this medical note in a February 2003 rating decision that continued to deny a compensable rating for asbestosis.  The Court indicated that the Board should have recognized that the issue of unemployability was reasonably raised by the October 2000 medical note, and, thus, should have considered the Veteran's entitlement to a TDIU.

Therefore, due to the October 2000 statement indicating the Veteran's inability to maintain stable employment due to his asbestosis, and the Veteran's claim for an increased rating filed in June 2004, the Board finds the evidence of record has reasonably raised an informal claim of entitlement to a TDIU as an element of the increased rating claim that was on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  

Furthermore, while the appeal of the June 2009 Board decision was pending, the Veteran filed a claim for entitlement to a TDIU in July 2010.  The RO issued a September 2010 rating decision denying the Veteran's claim for entitlement to a TDIU.  The Veteran timely filed a notice of disagreement (NOD) in October 2010.  Thus, as the Veteran has filed an NOD with regard to this issue, the issuance of a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, in a November 2010 rating decision, the RO denied service connection for bilateral hearing loss and for tinnitus, granted service connection for a mood disorder with mixed depression at a 50 percent disability rating, and continued the noncompensable disability rating for the Veteran's asbestosis.  As the Veteran has not yet perfected an appeal of the issues of asbestosis, bilateral hearing loss, and tinnitus by filing an NOD and substantive appeal (e.g., VA Form 9 or equivalent statement), and as the Veteran has not appealed either the initial rating or effective date assigned for his psychiatric disorder, these issues are not currently before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the claim for entitlement to a TDIU due to service-connected disabilities, the Board finds that additional development of the evidence is required.

In this case, as previously noted, when evidence of unemployability is submitted during the course of an appeal of an increased rating claim, a claim for entitlement to a TDIU due to service-connected disabilities will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate "claim" for benefits, but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453-54.

Here, the issue of a TDIU has been raised by the evidence of record.  Specifically, the Veteran filed a claim for an increased rating for his asbestosis in June 2004.  An October 2000 statement from a private physician indicated that the Veteran's asbestosis prevented him from being able to maintain stable employment.  Furthermore, a June 2004 VA examiner indicated that the Veteran's activities of daily living had been negatively affected by his breathing difficulties.  Thus, at the time the Veteran filed his increased rating claim, he was also considered to have filed an informal claim for entitlement to a TDIU.  Thus, in its readjudcation for entitlement to a TDIU, the AOJ must review and consider evidence dating back to the June 2004 claim for an increased rating, as the TDIU claim is part and parcel of the increased rating claim.  Rice, 22 Vet. App. at 453-54.  

In this case, a remand is required for a referral for an extra-schedular rating consideration of the Veteran's service-connected disabilities under 38 C.F.R. 
§ 4.16(b).  In this regard, 38 C.F.R. § 4.16(b) only requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

In this case, the Veteran has only two service-connected disabilities:  asbestosis, rated as noncompensable; and mood disorder with mixed depression associated with asbestosis, rated as 50 percent disabling.  The Veteran's current combined rating of 50 percent does not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).    

If, as the case here, a Veteran fails to meet these § 4.16(a) percentage requirements, yet there is probative evidence indicating that he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation and Pension Service for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, although the Veteran's disability rating fails to meet the percentage requirements of 38 C.F.R. § 4.16(a), some evidence nonetheless exists that indicate that the Veteran is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected asbestosis.  Specifically, he and treating physicians have indicated that he has not been able to obtain and maintain employment due to the severity of the symptoms of his asbestosis.  Thus, the Veteran's case must be referred to the Director of Compensation and Pension Service for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In this respect, the Board cannot assign an extra-schedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although Floyd dealt only with ratings under § 3.321(b)(1), the analysis in that opinion would appear to apply to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service and Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Finally, as noted above, the RO issued a rating decision in September 2010, denying a claim for entitlement to a TDIU.  The Veteran filed an NOD in October 2010 that disagreed with the rating decision.  

In this regard, the RO has not provided an SOC addressing the issue of entitlement to a TDIU, regarding which the Veteran has filed a timely NOD, and, as such, requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41.  A supplemental statement of the case (SSOC) will not be sufficient to properly address this matter.  See 67 Fed. Reg. 3099, 3104 (January 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to provide that a SSOC will not be used to announce the decision of an AOJ on an issue not previously addressed in a SOC).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit the claim for TDIU to the Undersecretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  

An extra-schedular rating under 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  In making this determination, reports and lay statements that the Veteran is unable to maintain gainful employment due to his service-connected asbestosis should be given particular consideration.  Also be mindful that "marginal employment" is not substantially gainful.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); Faust v. West, 13 Vet. App. 342 (2000); and VA Adjudication Procedure Manual M21-1, Part VI, paragraph 7.09(a)(7).  The severity of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered. 

2.  Thereafter, the AOJ should issue the Veteran an SOC as to the issue of entitlement to a TDIU due to service-connected disabilities.  In doing so, the AOJ must consider evidence that date back to the June 2004 claim for an increased rating because the claim for entitlement to a TDIU is considered to be part of the increased rating claim.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The AOJ should allow the Veteran the requisite period of time for a response.

3.  If a timely substantive appeal is received, the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to comply with due process of law.  The Board intimates no opinion as to the ultimate disposition warranted in this case.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


